Filed Pursuant to Rule 424(b)(3) and Rule 424(c) Registration No. 333-141002 PROSPECTUS SUPPLEMENT NO. 1 (To Prospectus Dated June 29, 2007) 20,920,592 Shares Common Shares This prospectus supplement relates to the public offering of up to 20,920,592 common shares by some of our existing shareholders, as described in the prospectus dated June 29, 2007, which we refer to as the prospectus. This prospectus supplement should be read in conjunction with the prospectus. This prospectus supplement is qualified by reference to the prospectus except to the extent that the information in this prospectus supplement updates and supersedes the information contained in the prospectus. Investing in our common shares involves risks. See “Risk Factors” beginning on page 6 of the prospectus. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS SUPPLEMENT IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus supplement is October 29, 2007. Recent Developments On July 11, 2007, we filed the following current report on Form 8-K with the Securities and Exchange Commission (“SEC”).On August 9, 2007, we filed the following quarterly report on Form 10-Q for the quarter ended June 30, 2007 with the SEC. On September 25, 2007 we filed the following current report on Form 8-K with the SEC. INDEX OF ATTACHMENTS Form 8-K Filed July 11, 2007 A Form 10-Q for the Quarter Ended June 30, 2007 B Form 8-K Filed September 25, 2007 C UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): July 9, 2007 Storm Cat Energy Corporation (Exact Name of Registrant as Specified in Charter) British Columbia, Canada 001-32628 06-1762942 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1125 17th Street, Suite 2310, Denver, Colorado 80202 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (303)991-5070 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): £Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) -A1- Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Don Martin, Vice President of Canadian and International Operations of Storm Cat Energy Corporation (the “Company”), resigned on July 9, 2007 effective July 31, 2007. On July 11, 2007, the Company issued a news release announcing Mr. Martin’s resignation, a copy of which is attached hereto as Exhibit99.1 and incorporated into this report by reference. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description 99.1 P News Release, issued July 11, 2007. -A2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STORM CAT ENERGY CORPORATION Date:July 11, 2007 By: /s/Paul Wiesner Paul Wiesner Chief Financial Officer -A3- Exhibit Index Exhibit No. Description 99.1 News Release, issued July 11, 2007. -A4- News Release For Release on JULY 11, 2007 at 6:00 AM EDT Contact: William Kent Director, Investor Relations 303-991-5070 Storm Cat Energy Corporation Announces Senior Executive Departure DENVER and CALGARY, Alberta–July 11, 2007–Storm Cat Energy Corporation (AMEX: SCU; TSX: SME) today announced that Don Martin, Vice President of Canadian and International Operations, has resigned his position effective July 31, 2007 to pursue other opportunities. “We thank Don for all of his contributions to Storm Cat and wish him well in his future endeavours." said Joe Brooker, Storm Cat Energy Chief Executive Officer. About Storm Cat Energy Storm Cat Energy is an independent oil and gas company focused on the pursuit, exploration and development of large unconventional gas reserves from fractured shales, coal beds and tight sand formations. The Company has producing properties in Wyoming's Powder River Basin, and exploitation and development acreage in Canada, Arkansas and Alaska. The Company's shares trade on the American Stock Exchange under the symbol "SCU" and in Canada on the Toronto Stock Exchange under the symbol "SME." Company Contact: William Kent Director, Investor Relations Phone: 303-991-5070 www.stormcatenergy.com NO STOCK EXCHANGE HAS REVIEWED OR ACCEPTS RESPONSIBILITY FOR THE ADEQUACY OR ACCURACY OF THIS NEWS RELEASE. -A5- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-32628 STORM CAT ENERGY CORPORATION (Exact name of registrant as specified in its charter) British Columbia 06-1762942 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1125 17th Street, Suite 2310 Denver, Colorado 80202 (Address of principal executive offices) (Zip Code) (registrant’s telephone number, including area code): (303) 991-5070 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): oLarge accelerated filerxAccelerated fileroNon-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common shares, as of the latest practicable date: As of August 5, 2007, there were 81,004,820 common shares outstanding. -B1- Table of Contents Table of Contents TABLE OF CONTENTS PART I—FINANCIAL INFORMATION Item 1. Financial Statements B4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations B19 Item 3. Quantitative and Qualitative Disclosures About Market Risk B33 Item 4. Controls and Procedures B35 PART II - OTHER INFORMATION Item 1.Legal Proceedings B36 Item 1A. Risk Factors B36 Item 4.Submission of Matters to a Vote of Security Holders B36 Item 6. Exhibits B38 Certification of CEO Pursuant to Section 302 B41 Certification of CFO Pursuant to Section 302 B42 Certification of CEO Pursuant to 18 U.S.C. Section 1350 B43 Certification of CFO Pursuant to 18 U.S.C. Section 1350 B44 - B2 - Table of Contents PART I—FINANCIAL INFORMATION Item 1. Financial Statements STORM CAT ENERGY CORPORATION INDEX TO FINANCIAL STATEMENTS Consolidated Balance Sheets as of June 30, 2007 and December 31, 2006 B4 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2007 and 2006 B5 Consolidated Statements of Stockholders’ Equity and Comprehensive Loss for the Six Months Ended June 30, 2007 B6 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2007 and 2006 B7 Condensed Notes to Consolidated Financial Statements B8 - B3 - Table of Contents STORM CAT ENERGY CORPORATION CONSOLIDATED BALANCE SHEETS (stated in U.S. Dollars and in thousands, except share amounts) June 30, December 31, 2007 2006 (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ 1,015 $ 5,299 Accounts receivable: Joint interest billing 2,790 1,932 Revenue receivable 1,037 2,121 Fair value of derivative instruments - current 2,403 2,670 Prepaid costs and other current assets 2,148 1,445 Total Current Assets 9,393 13,467 PROPERTY AND EQUIPMENT (Full Cost Method), at cost: Oil and gas properties: Unproved properties 69,918 54,873 Proved properties, net of impairments 55,526 46,446 Less accumulated depreciation, depletion, amortization and accretion (8,051 ) (4,764 ) Oil and gas properties, net 117,393 96,555 Fixed assets 1,117 1,057 Accumulated depreciation (555 ) (408 ) Total other property, net 562 649 Total property and equipment, net 117,955 97,204 Restricted investments 526 511 Debt issuance costs 3,551 0 Fair value of derivative instruments - long term 782 Total Non-Current Assets 4,077 1,293 Total Assets $ 131,425 $ 111,964 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ 759 $ 7,302 Revenue payable 1,193 2,063 Accrued and other liabilities 4,764 10,011 Flow-through shares liability 15 1,233 Notes payable - current 0 7,500 Interest payable 429 952 Total Current Liabilities 7,160 29,061 Asset retirement obligation 1,721 1,871 Fair value of derivative instruments - long term 313 0 Bank debt - long term 13,219 19,350 Series A & B Convertible Notes 50,195 0 Total Non-Current Liabilities 65,448 21,221 Total Liabilities 72,608 50,282 Commitments and contingencies - - STOCKHOLDERS' EQUITY: Common Stock, without par value, unlimited common shares authorized, issued and outstanding:81,004,820 at March 31, 2007 and 80,429,820 at December 31, 2006 69,759 69,518 Contributed surplus 6,137 4,910 Accumulated other comprehensive income 5,483 3,877 Accumulated deficit (22,562 ) (16,623 ) Total Stockholders' Equity 58,817 61,682 Total Liabilities and Stockholders' Equity $ 131,425 $ 111,964 The accompanying notes are an integral part of these financial statements. - B4 - Table of Contents STORM CAT ENERGY CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (stated in U.S. Dollars and in thousands, except share amounts) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 NATURAL GAS REVENUE $ 3,668 $ 1,599 $ 7,580 $ 2,878 OPERATING COSTS: Gathering and transportation 398 280 958 563 Operating expenses 1,256 774 2,159 1,350 General and administrative 3,491 1,159 6,152 2,577 Depreciation, depletion, amortization andaccretion 1,879 698 3,513 1,201 Total Operating Costs 7,024 2,911 12,782 5,691 Operating loss (3,356 ) (1,312 ) (5,202 ) (2,813 ) OTHER EXPENSE (INCOME): Interest expense 1,519 2,148 Interest and other miscellaneous income (101 ) (139 ) (133 ) (334 ) Loss on foreign exchange 11 11 Total Other Expense (Income) 1,418 (128 ) 2,015 (323 ) Net loss before taxes (4,774 ) (1,184 ) (7,217 ) (2,490 ) Recovery of future income tax asset from flow-through shares (182 ) (1,278 ) NET LOSS $ (4,592 ) $ (1,184 ) $ (5,939 ) $ (2,490 ) Basic and diluted loss per share $ (0.06 ) $ (0.02 ) $ (0.07 ) $ (0.04 ) Weighted average number of shares outstanding 81,045,122 66,504,095 80,816,505 66,145,091 The accompanying notes are an integral part of these financial statements. - B5 - Table of Contents STORM CAT ENERGY CORPORATION CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE LOSS FOR THE PERIOD ENDED JUNE 30, 2007 (Unaudited) (stated in U.S. Dollars and in thousands, except share amounts) Common Stock Share Contributed Other Comprehensive Accumulated Total Shareholders' Shares Amount Subscription Surplus Income Deficit Equity BALANCE AT DECEMBER 31, 2006 80,429,820 $69,489 $29 $4,910 $3,877 ($16,623) $61,682 Issuance of shares for cash: -pursuant to stock options exercised 500,000 169 169 -pursuant to RSUs vested 75,000 79 79 Stock issuance costs (7) (7) Stock-based compensation 1,227 1,227 Comprehensive loss: Net loss (5,939) (5,939) Change in fair value of derivatives (1,360) (1,360) Foreign currency translation 2,966 2,966 Total comprehensive loss ($4,333) BALANCE AT JUNE 30, 2007 81,004,820 $69,730 $29 $6,137 $5,483 ($22,562) $58,817 The accompanying notes are an integral part of these financial statements. - B6 - Table of Contents STORM CAT ENERGY CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (stated in U.S. Dollars and in thousands) For the Six Months Ended June 30, June 30, 2007 2006 Cash flows from operating activities: Net loss (5,939 ) (2,490 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Recovery of future income tax asset from flow-through shares (1,252 ) Stock-based compensation 1,161 1,441 Depreciation, depletion, amortization and accretion 3,521 1,201 Gain on disposition of properties 185 Changes in operating assets and liabilities: Accounts receivable (761 ) (144 ) Prepaid costs and other current assets 381 204 Accounts payable (2,674 ) (1,342 ) Accrued and other current liabilities (1,461 ) 2,719 Net cash provided by (used in) operating activities (7,024 ) 1,774 Cash flows from investing activities: Restricted investments (8 ) (258 ) Capital expenditures - oil and gas properties (32,386 ) (21,616 ) Other capital expenditures (23 ) (118 ) Net cashused in investing activities (32,417 ) (21,992 ) Cash flows from financing activities: Issuance of common shares for cash 914 2,093 Debt issuance costs (3,556 ) Repayment ofbank debt (13,278 ) Proceeds from Series A & B Convertible Notes 50,194 Net cash provided by financing activities 34,274 2,093 Effect of exchange rate changes on cash 883 958 Net decrease in cash and cash equivalents (4,284 ) (17,167 ) Cash and cash equivalents at beginning of period 5,299 29,502 Cash and cash equivalents at end of period $ 1,015 $ 12,335 Supplemental disclosure of noncash investing and financing activities: Cash paid for interest $ 2,449 $ - The accompanying notes are an integral part of these financial statements. - B7 - Table of Contents STORM CAT ENERGY CORPORATION NOTES
